



Exhibit 10.30


AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT


THIS AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT (this
“Amendment”) is made as of March 27, 2015 (the “Sixth Amendment Effective Date”)
by and among KEMET ELECTRONICS CORPORATION, a Delaware corporation (“KEC”),
KEMET FOIL MANUFACTURING, LLC, a Delaware limited liability company (“KEMET
Foil”), KEMET BLUE POWDER CORPORATION, a Nevada corporation (“KEMET Blue”), THE
FOREST ELECTRIC COMPANY, an Illinois corporation (“FELCO”; and together with
KEC, KEMET Foil and KEMET Blue, collectively, the “U.S. Borrowers”), KEMET
ELECTRONICS MARKETING (S) PTE LTD., a Singapore corporation (“Singapore
Borrower” and, together with U.S. Borrowers, collectively, “Borrowers”), the
financial institutions party hereto as lenders (collectively, “Lenders”) and
BANK OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
W I T N E S S E T H:
WHEREAS, Borrowers, Lenders and Agent have entered into a Loan and Security
Agreement, dated as of September 30, 2010 (as amended, restated, renewed,
extended, substituted, modified and otherwise supplemented from time to time,
the “Loan Agreement”), and certain other Loan Documents (as defined in the Loan
Agreement);
WHEREAS, Borrowers have advised Agent and the Lenders that KEC desires to
purchase all of the outstanding shares of the capital stock of IntelliData Inc.,
a Colorado corporation (“IntelliData”), as described in the Stock Purchase
Agreement, dated as of March 10, 2015, in the form of Exhibit A attached hereto
(together with all schedules and exhibits thereto, the “Stock Purchase
Agreement”), all as more fully set forth in the Stock Purchase Agreement (the
“IntelliData Acquisition Transaction”);
WHEREAS, Borrowers have requested that Agent and Lenders consent to and waive
any provisions of the Loan Agreement that may prohibit or be violated by the
IntelliData Acquisition Transaction;
WHEREAS, Borrowers have requested that Agent and Lenders agree to amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to do so,
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS.
Capitalized terms used and not defined in this Amendment shall have the
respective meanings given them in the Loan Agreement.
SECTION 2.    ACKNOWLEDGMENTS.
2.1    Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of the Seventh Amendment Effective Date, U.S.
Borrowers are indebted to Agent and Lenders


1

--------------------------------------------------------------------------------





in respect of the Revolver Loans in the principal amount of $ $21,481,295.73 and
$0 in respect of LC Obligations, and Singapore Borrower is indebted to Agent and
Lenders in respect of the Revolver Loans in the principal amount of $12,000,000.
All such amounts, together with interest accrued and accruing thereon, and fees,
costs, expenses and other charges now or hereafter payable by each Borrower to
Agent and Lenders, are unconditionally owing by such Borrower to Agent and
Lenders in accordance with the terms of the Loan Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
2.2    Acknowledgment of Security Interests. Each Borrower hereby acknowledges,
confirms and agrees that Agent, for the benefit of Secured Parties, has and
shall continue to have valid, enforceable and perfected first priority Liens,
subject to Permitted Liens, upon and security interests in the Collateral of
such Borrower heretofore granted to Agent, for the benefit of Secured Parties,
pursuant to the Loan Documents or otherwise granted to or held by Agent, for the
benefit of Secured Parties, and upon and in which Agent, for the benefit of
Secured Parties, presently has perfected first priority Liens and security
interests.
2.3    Binding Effect of Documents. Each Borrower hereby acknowledges, confirms
and agrees that: (a) each of the Loan Documents to which it is a party has been
duly executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in the
Loan Documents and in this Amendment constitute the legal, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity, and (c) Agent and Lenders are and shall be entitled to
the rights, remedies and benefits provided for in the Loan Documents and
applicable law.
SECTION 3.    AMENDMENTS. Effective as of the date hereof:
3.1    Section 1.1 of the Loan Agreement is hereby amended to insert the
following new defined term in the appropriate alphabetical order:
    “Seventh Amendment Effective Date: March 27, 2015.”
3.2    The definition of “Fixed Charge Coverage Ratio” set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“Fixed Charge Coverage Ratio: at any time, the ratio, determined on a
consolidated basis for Parent and its Subsidiaries for the most recently ended
period of four Fiscal Quarters, of (a) EBITDA for such period minus unfinanced
Capital Expenditures minus cash taxes paid, in each case during such period, to
(b) Fixed Charges for such period. For the purposes of determining the
Applicable Margin and the covenants set forth in Sections 10.2.1 (Permitted
Debt), 10.2.4 (Distributions; Upstream Payments), 10.2.5 (Restricted
Investments), 10.2.8 (Restrictions on Payment of Certain Debt), and 10.3.1
(Fixed Charge Coverage Ratio), the Fixed Charge Coverage Ratio shall be
calculated as of the most recent period for which financial statements were, or
were required to be, delivered hereunder.”
SECTION 4.    WAIVER AND CONSENT IN RESPECT OF THE INTELLIDATA ACQUISITION
TRANSACTION.
4.1    Borrowers and the other Obligors have requested that Agent and the
Lenders consent to and waive the application of any provisions of the Loan
Agreement that may prohibit or be violated by the


2

--------------------------------------------------------------------------------





IntelliData Acquisition Transaction, including, without limitation, Section
10.2.5 of the Loan Agreement, to the extent applicable, and each other provision
of the Loan Agreement and each other Loan Document that may prohibit or be
violated by the IntelliData Acquisition Transaction and consent to the
IntelliData Acquisition Transaction.
4.2    Subject to the terms and conditions set forth herein, Agent and the
Required Lenders hereby (i) waive the application of Section 10.2.5 of the Loan
Agreement, to the extent applicable, and each other provision of the Loan
Agreement and each other Loan Document that may prohibit or be violated by the
IntelliData Acquisition Transaction and (ii) consent solely to permit the
IntelliData Acquisition Transaction, in accordance with the terms of the Stock
Purchase Agreement.
SECTION 5.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
Each Borrower hereby represents, warrants and covenants with and to Agent and
Lenders as follows:
5.1    Authorization.
(a)    Each Obligor has the corporate or limited liability company power and
authority to execute, deliver and perform this Amendment and, in the case of the
Borrowers, to obtain the extensions and increases of credit under the Loan
Agreement as amended by this Amendment (the “Amended Loan Agreement”).
(b)    No consent or authorization of, filing with, notice to or other act by,
or in respect of, any Governmental Authority or any other Person is required to
be obtained by the Loan Parties in connection with this Amendment, except
consents, authorizations, filings, acts and notices which have been obtained,
taken or made and are in full force and effect.
(c)    This Amendment has been duly executed and delivered on behalf of each
Obligor that is a party hereto. This Amendment and the Amended Loan Agreement
constitute the legal, valid and binding obligations of the Borrowers and the
other Loan Parties and are enforceable against the Borrowers and the other Loan
Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
5.2    Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Agent and Lenders in any of
the Loan Documents was true and correct in all material respects when made
(except for those representations and warranties that were already qualified by
concepts of materiality or by express thresholds, which representations and
warranties shall be true and correct in all respects) and is true and correct in
all material respects on and as of the date of this Amendment with the same full
force and effect as if each of such representations and warranties had been made
by or on behalf of such Borrower on the date hereof and in this Amendment (other
than such representations and warranties that relate solely to a specific prior
date).
5.3    Binding Effect of Documents. This Amendment and the other Loan Documents
have been duly executed and delivered to the Lender by such Borrower and are in
full force and effect, as modified hereby.
5.4    No Conflict, Etc. The execution, delivery and performance of this
Amendment by such Borrower will not violate or cause a default under any
Applicable Law or Material Contract of such Borrower


3

--------------------------------------------------------------------------------





and will not result in, or require, the creation or imposition of any Lien on
any of its properties or revenues, other than Permitted Liens.
5.5    No Default or Event of Default. No Default or Event of Default exists
immediately prior to the execution of this Amendment and no Default or Event of
Default will exist immediately after the execution of this Amendment and the
other documents, instruments and agreements executed and delivered in connection
herewith.
5.6    Additional Events of Default. Any misrepresentation by such Borrower, or
any failure of such Borrower to comply with the covenants, conditions and
agreements contained in any Loan Document, herein or in any other document,
instrument or agreement at any time executed and/or delivered by such Borrower
with, to or in favor of Agent and/or Lenders shall, subject to the terms and
provisions of the Loan Agreement and the other Loan Documents, constitute an
Event of Default hereunder, under the Loan Agreement and the other Loan
Documents.
SECTION 6.    CONDITION PRECEDENT; CONDITION SUBSEQUENT.
6.1    The effectiveness of the terms and provisions of this Amendment shall be
subject to the receipt by Agent of this Amendment, in form and substance
satisfactory to Agent in its sole discretion, duly authorized, executed and
delivered by each Borrower, Lenders and Agent.
6.2    Promptly after the Amendment No. 7 Effective Date, in accordance with
Section 10.1.9 of the Loan Agreement, Borrowers shall cause IntelliData to
guaranty the Obligations in a manner reasonably satisfactory to Agent, and to
execute and deliver such documents, instruments and agreements and to take such
other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent (for the benefit of Secured Parties) on all assets of IntelliData which
are of a type constituting Collateral, in form and substance reasonably
satisfactory to Agent.
SECTION 7.    PROVISIONS OF GENERAL APPLICATION.
7.1    Effect of this Amendment. Except as modified pursuant hereto, and
pursuant to the other documents, instruments and agreements executed and
delivered in connection herewith, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the effective date hereof. To the extent of conflict between the terms of
this Amendment and the other Loan Documents, the terms of this Amendment shall
control. Any Loan Document amended hereby shall be read and construed with this
Amendment as one agreement.
7.2    Costs and Expenses. Borrowers absolutely and unconditionally agree to pay
to Agent, on demand by Agent at any time and as often as the occasion therefor
may require, whether or not all or any of the transactions contemplated by this
Amendment are consummated: all reasonable fees and disbursements of any counsel
to Agent in connection with the preparation, negotiation, execution, or delivery
of this Amendment and any agreements delivered in connection with the
transactions contemplated hereby and all reasonable out-of-pocket expenses which
shall at any time be incurred or sustained by Agent or its directors, officers,
employees or agents as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements prepared, negotiated, executed or delivered in connection with the
transactions contemplated hereby.


4

--------------------------------------------------------------------------------





7.3    No Third Party Beneficiaries. The terms and provisions of this Amendment
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.
7.4    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
7.5    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
7.6    Merger. This Amendment sets forth the entire agreement and understanding
of the parties with respect to the matters set forth herein. This Amendment
cannot be changed, modified, amended or terminated except in a writing executed
by the party to be charged.
7.7    Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any closing shall
affect the representations and warranties or the right of Agent to rely upon
them.
7.8    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
7.9    Reviewed by Attorneys. Each Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment, (b) has been
afforded an opportunity to have this Amendment reviewed by, and to discuss this
Amendment and each document executed in connection herewith with, such attorneys
and other persons as such Borrower may wish, and (c) has entered into this
Amendment and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Amendment nor the other documents executed pursuant hereto shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Amendment and the other documents
executed pursuant hereto or in connection herewith.
7.10    Governing Law; Consent to Jurisdiction and Venue.
(a)    THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
(b)    EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR


5

--------------------------------------------------------------------------------





NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT. Nothing herein shall limit the
right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Amendment shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
7.11    Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
HERETO; (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT,
NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY AGENT ON WHICH A BORROWER MAY IN ANY WAY BE
LIABLE, AND HEREBY RATIFIES ANYTHING AGENT MAY DO IN THIS REGARD; (C) NOTICE
PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND OR
SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING AGENT TO EXERCISE
ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND
EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY LENDER, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT
ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G)
NOTICE OF ACCEPTANCE HEREOF. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Amendment and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Amendment may be filed as a written consent to a trial by the
court.
7.12    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute but one and the same Amendment. In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.
[Signature page follows]






6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
KEMET ELECTRONICS CORPORATION
By: /s/ CHARLES C. MEEKS, JR.    
Name: Charles C. Meeks, Jr.
Title: Executive Vice President, Solid Capacitor Business Group
KEMET ELECTRONICS MARKETING (S) PTE LTD.
By: /s/ ZHU YING    
Name: Zhu Ying
Title: Director and Financial Controller
KEMET FOIL MANUFACTURING, LLC
By: /s/ STEVEN R. LANE    
Name: Steven R. Lane
Title: Manager
KEMET BLUE POWDER CORPORATION
By: /s/ CHARLES C. MEEKS, JR.    
Name: Charles C. Meeks, Jr.
Title: President
THE FOREST ELECTRIC COMPANY
By: /s/ CHARLES C. MEEKS, JR.    
Name: Charles C. Meeks, Jr.
Title: President
[Signatures Continued on Next Page]


Amendment No. 7, Waiver and Consent



--------------------------------------------------------------------------------






[Signatures Continued from Previous Page]


BANK OF AMERICA, N.A., as Agent and sole Lender
By: /s/ ANDREW A. DOHERTY    
Name: Andrew A. Doherty
Title: Senior Vice President




        Amendment No. 7, Waiver and Consent

